 In the Matter Of IOWA PACKING COMPANYandBROTHERHOODOF PACK-ING HOUSE WORKERS, LOCAL No. 56-ACase No. 18-B-1045.-Decided November 7, 1944Messrs. E. L. Crainand J.L. Film,of Chicago, Ill., for the Company.Mr. Don Mahon,of Des Moines, Iowa, for the Union.Miss Ruth Rusch,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed -by Brotherhood of Packing HouseWorkers, Local No. 56-A, herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Iowa Packing Company, Des Moines, Iowa, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before William J. Scott,Trial Examiner.Said hearing was held at Des Moines, Iowa, onOctober 6, 1944.The Company and the Union appeared and par-ticipated.,All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.At the hearing, the Company moved to dismiss theUnion's petition on the ground that plant-protection employees area part of management. The Trial Examiner reserved ruling on theCompany's motion for the Board's determination. For reasons statedin Section IV,infra,the Company's motion is hereby denied.TheTrial Examiner's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.All parties were afforded anopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYThe Company, a division of Swift & Company, which is an Illinoiscorporation, is engaged in the business of purchasing, slaughtering,'The UnitedPackinghouse Workers of America, C. I 0 , which represents the Comnanv'sproduction and maintenance employees,was also served with notlee, but did not appear atthe hearing.59 N. L.R B., No. 25.99- 100DECISIONSOF NATIONALLABOR RELATIONS BOARDand processing of hogs, cattle, and sheep.During 1943, the Companypurchased almost all of its livestock within the State of Iowa.Thepurchases for that period amounted to more than $25,000,000 in value.The Company shipped approximately 80 percent of its products ,topoints outside the State of Iowa and its sales amounted to more than$25,000,000 during the past year.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDBrotherhood of Packing House Workers, Local No. 56-A, is a labororganization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of its plant-protection em-ployees until the Union has been certified by the Board in an appro-priate unit.A statement of a, Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.-IV.THE APPROPRIATE UNITThe Union seeks to represent the Company's plant-protection em-ployees.The Company contends that plant-protection employees area part of management and as such, they have no ,right to collectivebargaining.Since, as the Company concedes, its position is con-trary to the Board's established policy, we have denied the Company'smotion to dismiss the petition.There is no dispute as to the composition of the unit consisting ofthe usual plant-protection employees 3 with- the exception of two em-ployees, one of whom is a temporary watchman and the other a firemarshal.4'The' Field Examiner reported that the Union submitted application-for-membershipcards,10 of which bore the names of persons appearing on the Company's pay roll of June20, 1944.There are approximately 14 employees in the appropriate unit.The cardswere dated in June 1944.3The plant-protection employees include watchmen,clock pullers,uniformed police, andguardsThey are no longer militarized,though they are all deputized with the exceptionof the two new employees.4 These two employees are Ray Anderson and Fred Wagner. IOWA PACKING COMPANY101The employee who is working as a watchman temporarily, is aforeman who has been ill for some time and who has continued towork at his foreman's rate of pay until he is able to resume his formerduties.This individual has been a watchman for more than G monthsand it is uncertain when his health will permit him to return to hisposition as foreman.Since he is presently working regularly as aplant-protection employee, we shall include him in the unit as such.The fire marshal is a one-man department.It is his duty to or-ganize the fire brigade and inspect the sprinkling system and the fireequipment.Although the evidence discloses that he is under thedirect supervision of the plant superintendent,he works in close as-sociation with the plant-protection employees. In view of the fore-going facts,we shall include the fire marshal in the unit.We shallexclude the chief of police,JerryHull, due to his supervisoryauthority.We find that all plant-protection employees of the Company,includ-ing all watchmen, clock-pullers, police guards, and fire marshal, butexcluding the chief of police and all other supervisory employees withauthority to hire, promote,discharge,discipline,or otherwise effectchanges in the status of employees,or effectively recommend such ac-tion, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.In accordance with the_ request made by the Union at the hear-ing, we shall designate it on the ballot as Independent Brotherhoodof Packing House Workers, Local No. 56-A.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain represents-Lives for the purposes of collective bargaining with Iowa PackingCompany, Des Moines, Iowa, ,in election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of the 102DECISIONSOF NATIONALLABOR RELATIONS BOARDRegional Director for the Eighteenth Region, acting in this matteras agent for the National Labor Relations Board and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction,including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection,to determine whether or not they desire to be represented byIndependent Brotherhood of Packing HouseWorkers,Local No. 56-A,for the purposes of collective bargaining.